UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4378



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMIE GIST,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:04-cr-00840-HMH)


Submitted: August 31, 2006                  Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Carlyle Steele, Greenville, South Carolina, for Appellant.
Regan Alexandra Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jamie Gist pled guilty to conspiracy to possess with

intent to distribute and to distribute more than fifty grams of

crack cocaine and more than five kilograms of cocaine, in violation

of 21 U.S.C. § 846 (2000); operating a stash house, in violation of

21 U.S.C. § 856(a)(1), (a)(2) (West Supp. 2006); and possession

with intent to distribute more than fifty grams of crack cocaine,

in violation of 21 U.S.C. § 841(a)(1) (2000).           The district court

sentenced Gist to 151 months of imprisonment, the bottom of the

properly calculated advisory sentencing guidelines range.              Gist’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S.    738   (1967),   stating   that,    in   his   view,   there   are   no

meritorious issues for appeal but challenging the adequacy of the

plea colloquy.      Gist was informed of his right to file a pro se

supplemental brief but has not done so.          We affirm.

              Counsel questions whether the district court complied

with Fed. R. Crim. P. 11, in accepting Gist’s guilty plea.            Because

Gist did not move to withdraw his guilty plea, we review his

challenge to the adequacy of the Rule 11 hearing for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).               We

have carefully reviewed the transcript of the Rule 11 hearing and

find no error in the district court’s acceptance of Gist’s guilty

plea.




                                   - 2 -
            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm Gist’s convictions and sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument    would     not   aid    the

decisional process.

                                                                          AFFIRMED




                                      - 3 -